Title: To John Adams from the Marquis de Lafayette, 30 October 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            My dear Sir
            Paris october the 30th 1787
          
          I am Much Better pleased with Your Second Volume than with the times—And the politics of this Book Agree Better with me than those of the World— indeed, My dear Sir, You Have Made an Excellent work— I Confess I am the less unprejudiced as I love the Author, and His principles are Conformant to Mine— But independant of that, I am your Book’s warm Admirer and Constant Reader—its Usefulness will not Be Confined to the western Hemisphere.
          peace is fixed you know— I wish much to Hear Of the proceedings of the Convention— I also wish You Had been there— the interior Affairs of the kingdom are not yet Quite Settled— But Next Month is the time When the provincial Assemblies will meet— they are in Many provinces opposed By the parliaments who ask for the States Generals— I am so far from disliking that Assembly that I was the only one in the Assembly of Notables who demanded a Convocation of the Representatives of the Nation— But it is Not a Reason to oppose the Assemblies in each province, which will be Soon formed By Representatives, and May do great deal of Good— I think However Some thing ought to Be framed in each province different either from the Ancient, or the New Mode of Assembling—Where By twelve Barons, and thirty Six Commoners Should Be elected— they to Send in the Same proportion deputies to the General Assembly— I pray Every Body’s Heads Both in the Assemblies and parliaments will be Busy in proposing Amendements to the Constitution— But Several of the parliaments are opposing the Assemblies in a Manner that I Cannot Approuve, the less so as I think intermediary Corps are wanting in England.
          My Affectionate Respects to the family— God Bless You, my dear Sir
          
            l.f.
          
        